DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 06/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10641852 and 10330755 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
Response to Arguments
3.	Applicant’s arguments, paragraph 3-4 on page 7, filed 06/08/2022, with respect to claims 1, 7 and 14 have been fully considered and are persuasive.  The U.S.C 103 rejection of claims 1, 7 and 14 has been withdrawn. 

Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A magnetic resonance imaging system comprising,…, a power system comprising one or more components configured to provide power to at least some of the plurality of magnetics components of the magnetics system to operate the magnetic resonance imaging system to perform image acquisition, wherein the power system operates the magnetic resonance imaging system, including the at least one radio frequency coil, using an average of less than 5 kilowatts during image acquisition”, as required by claims 1, 7 and 14.
Claims 2-6, 8-13 and 15-20 are in condition for allowance, based on their dependencies.



Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on Monday through Thursday, 6:45AM- 5:15PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Assouad Patrick can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858